Exhibit 10.29
THE PBG DIRECTORS’ STOCK PLAN
(As Amended and Restated as of October 2, 2008)
1. Purposes
     The principal purposes of The PBG Directors’ Stock Plan (the “Plan”) are to
provide compensation to those members of the Board of Directors of The Pepsi
Bottling Group, Inc. (“PBG”) who are not also employees of PBG, to assist PBG in
attracting and retaining outside directors with experience and ability on a
basis competitive with industry practices, and to associate more fully the
interests of such directors with those of PBG’s shareholders.
2. Effective Date
     The Plan was unanimously approved by the Board of Directors of PBG,
conditional on shareholder approval, and became effective on May 23, 2001,
superseding The PBG Directors’ Stock Plan of 1999. The Plan was amended on
January 23, 2003 and further amended and restated effective as of February 2,
2006, as of July 19, 2006, February 8, 2007 and further amended March 27, 2008.
This amendment and restatement of the Plan is effective as of October 2, 2008,
and it shall apply to awards made on or after that date.
3. Administration
     The Plan shall be administered and interpreted by the Board of Directors of
PBG (the “Board”). The Board shall have full power and authority to administer
and interpret the Plan and to adopt such rules, regulations, guidelines and
instruments for the administration of the Plan and for the conduct of its
business as the Board deems necessary or advisable. The Board’s interpretations
of the Plan, and all actions taken and determinations made by the Board pursuant
to the powers vested in them hereunder, shall be conclusive and binding on all
parties concerned, including PBG, its directors and shareholders and any
employee of PBG. The costs and expenses of administering the Plan shall be borne
by PBG and not charged against any award or to any award recipient.
4. Eligibility
     Directors of PBG who are not employees of PBG (“Non-Employee Directors”)
are eligible to receive awards under the Plan. Directors of PBG who are
employees of PBG are not eligible to participate in the Plan, but shall be
eligible to participate in other PBG benefit and compensation plans.
5. Initial Award
     Under the Plan, each Non-Employee Director shall, on the first day of the
month after commencing service as a Non-Employee Director of PBG, receive a
formula grant of restricted stock (“Restricted Stock”). The number of shares of
Restricted Stock to be included in each such award shall be determined by
dividing $25,000 by the Fair Market Value (as defined below) of a share of PBG
Common Stock on the date of grant (the “Stock Grant Date”), or if such day is
not a trading day on the New York Stock Exchange (“NYSE”), on the immediately
preceding trading day. The number of shares so determined shall be rounded up to
the nearest number of whole shares. If the recipient of the Restricted Stock
continuously remains a director of PBG, the Restricted Stock granted hereunder
shall vest and any restrictions thereon shall lapse on the first anniversary of
the Stock Grant Date; provided, however, that, in the event of a Non-Employee
Director’s death or Disability (as defined in Section 6(c)), the Restricted
Stock granted to such Non-Employee Director shall vest and any restrictions
thereon shall lapse immediately. Notwithstanding the foregoing, a Non-Employee
Director may not sell or otherwise transfer any Restricted Stock granted to him
or her prior to the date such Non-Employee Director ceases to serve as a
director for any reason. The Non-Employee Director shall have all of the rights
of

 



--------------------------------------------------------------------------------



 



a stockholder with respect to such Restricted Stock, including the right to
receive all dividends or other distributions paid or made with respect to the
stock. Any dividends or distributions that are paid or made in PBG Common Stock
shall be subject to the same restrictions as the Restricted Stock in respect of
which such dividends or distributions were paid or made. However, any dividends
or distributions paid or made in cash shall not be subject to the restrictions.
Each Restricted Stock award shall be evidenced by an agreement setting forth the
terms and conditions thereof, which terms and conditions shall not be
inconsistent with those set forth in this Plan.
6. Annual Stock Option Award
     (a) Under the Plan, each Non-Employee Director shall receive an annual
formula grant of options to purchase shares of PBG Common Stock (“Options”) at a
fixed price (the “Exercise Price”). Such grant shall be made annually on April 1
(the “Option Grant Date”); provided, however, that each individual who commences
services as a Non-Employee Director after April 1 of a year shall receive a
pro-rated annual formula grant of options (a “Pro-Rated Grant”) with respect to
his or her first year of service, on the first day of the month following the
date he or she commences service (the “Pro-Rated Option Grant Date”). To receive
a grant of Options, a Non-Employee Director must be actively serving as a
director of PBG on the Option Grant Date or the Pro-Rated Option Grant Date, as
applicable.
     (b) The number of Options to be included in each annual option award shall
be determined by dividing the Grant Amount (as defined below) by the Fair Market
Value (as defined below) of a share of PBG Common Stock on the Option Grant Date
or Pro-Rated Option Grant Date, as applicable, or if such day is not a trading
day on the NYSE, on the immediately preceding trading day. Grant Amount shall
mean $210,000, except that, in the case of a Pro-Rated Grant, Grant Amount shall
mean the following: (i) $157,500 in the case of an individual who commences
service as a Non-Employee Director of PBG on or after April 2 and on or before
June 30; (ii) $105,000 in the case of an individual who commences service as a
Non-Employee Director of PBG on or after July 1 and on or before September 30;
(iii) $52,500 in the case of an individual who commences service as a
Non-Employee Director of PBG on or after October 1 and on or before December 31.
No Pro-Rated Grant shall be made in the case of an individual who commences
service as a Non-Employee Director of PBG on or after January 1 and on or before
April 1. The number of Options so determined shall be rounded up (if necessary)
to the nearest number of whole Options. “Fair Market Value” shall mean the
average of the high and low per share sale prices for PBG Common Stock on the
composite tape for securities listed on the NYSE for the day in question, except
that such average price shall be rounded up (if necessary) to the nearest cent.
     (c) Options shall vest and become immediately exercisable on the Option
Grant Date or Pro-Rated Option Grant Date, as applicable. Each Option shall have
an Exercise Price equal to the Fair Market Value of PBG Common Stock on the
Option Grant Date or Pro-Rated Option Grant Date, as applicable, or if such day
is not a trading day on the NYSE, on the immediately preceding trading day. Each
Option shall have a term of ten years; provided, however, in the event the
holder thereof shall cease to be a director of PBG, or its successor, for a
reason other than death or Disability (as defined below), such Options shall
terminate and expire upon the earlier of (i) the expiration of the original
term, or (ii) five years from the date the holder ceased to be a director. For
purposes of this Section 6 and Section 5 above, a Non-Employee Director has a
“Disability” if he or she is totally disabled as determined using the standards
PBG applies under its long term disability program.
     (d) Non-Employee Directors may exercise their Options by giving an exercise
notice to PBG in the manner specified from time to time by the Board. Options
may be exercised by using either a standard cash exercise procedure or a
cashless exercise procedure. From time to time, the Board may change or adopt
procedures relating to Option exercises. If, at any time, a Non-Employee
Director suffers a Disability or is otherwise incapable of exercising his or her
Options before the expiration thereof, the Board may take any steps it deems
appropriate to prevent such Options from lapsing prior to being exercised.
     (e) Each Option award shall be evidenced by a written agreement setting
forth the terms and conditions thereof, which terms and conditions shall not be
inconsistent with those set forth in this Plan.

2



--------------------------------------------------------------------------------



 



     (f) No Option shall contain a feature for the deferral of compensation
within the meaning of Treasury Regulation section 1.409A-1(b)(5)(i)(A)(3).
7. Annual Restricted Stock Unit Award
     (a) Under the Plan, each Non-Employee Director shall receive an annual
formula grant of restricted stock units (“RSUs”). When a Non-Employee Director’s
RSUs become payable, they shall be settled in shares of PBG Common Stock with
the Non-Employee Director receiving one share of PBG Common Stock for each RSU.
The grant of RSUs shall be made annually on April 1 (the “RSU Grant Date”);
provided, however, that each individual who commences service as a Non-Employee
Director after April 1 of a year shall receive a pro-rated annual formula grant
of RSUs (a “Pro-Rated RSU Grant”) with respect to his or her first year of
service on the first day of the month following the date he or she commences
service (the “Pro-Rated RSU Grant Date”). To receive a grant of RSUs, a
Non-Employee Director must be actively serving as a director of PBG on the RSU
Grant Date or the Pro-Rated RSU Grant Date, as applicable.
     (b) The number of RSUs to be included in each annual RSU award shall be
determined by dividing the RSU Grant Amount (as defined below) by the Fair
Market Value of a share of PBG Common Stock on the RSU Grant Date or Pro-Rated
RSU Grant Date, as applicable, or if such day is not a trading day on the NYSE,
on the immediately preceding trading day. RSU Grant Amount shall mean $70,000,
except that, in the case of a Pro-Rated RSU Grant, RSU Grant Amount shall mean
the following: (i) $52,500 in the case of an individual who commences service as
a Non-Employee Director on or after April 2 and on or before June 30; (ii)
$35,000 in the case of an individual who commences service as a Non-Employee
Director on or after July 1 and on or before September 30; (iii) $17,500 in the
case of an individual who commences service as a Non-Employee Director on or
after October 1 and on or before December 31. No Pro-Rated RSU Grant shall be
made in the case of an individual who commences service as a Non-Employee
Director on or after January 1 and on or before April 1. The number of RSUs so
determined shall be rounded up (if necessary) to the nearest number of whole
RSUs.
     (c) RSUs shall vest on the RSU Grant Date or Pro-Rated RSU Grant Date, as
applicable. RSUs shall be payable on the RSU Grant Date or Pro-Rated RSU Grant
Date, as applicable, unless the Non-Employee Director timely elects to defer the
payment of such RSUs. In general, any such deferral election with respect to
RSUs must be made in the calendar year preceding the year of the grant. However,
in the case of a Pro-Rated RSU Grant, any such deferral election may be made as
late as one day prior to the Pro-Rated RSU Grant Date, provided that when the
election is made, the Non-Employee Director is then initially eligible to
participate in the Plan, within the meaning of Treasury Regulation section
1.409A-2(a)(7)(ii), taking into account any other plan that would be aggregated
with the Plan pursuant to Treasury Regulation section 1.409A-1(c)(2). Any such
election to defer the payment date of an RSU Grant or a Pro-Rated RSU Grant must
specify a future payment date (the beginning of any calendar quarter) that will
result in a minimum deferral period of at least two years.
     (d) Notwithstanding any deferral election made pursuant to the immediately
preceding provision, a Non-Employee Director’s RSUs shall be paid as of the
beginning of the calendar quarter following the Non-Employee Director’s
Permanent Disability (as defined below), Separation from Service (as defined
below) with PBG or death. For purposes of this Plan, a Non-Employee Director
shall be considered to have a Permanent Disability as of the first date on which
the Non-Employee Director would be considered disabled within the meaning of
Section 409A(a)(2)(C) of the Internal Revenue Code of 1986, as amended (“Code”).
For purposes of this Plan, the determination of when a Non-Employee Director has
incurred a separation from service with PBG shall be made in accordance with
Section 409A(a)(2)(A)(i) of the Code (“Separation from Service”).
     (e) During any period that the payment of RSUs is deferred, the
Non-Employee Director whose RSUs are deferred shall be entitled to be credited
with dividend equivalents. Dividend equivalents shall equal the dividends
actually paid with respect to a corresponding amount of PBG Common Stock during
the deferral period, while the RSUs remain unpaid, and shall be credited on the
date such dividends are actually paid. Upon crediting, a Non-Employee Director’s
dividend equivalents shall be immediately converted to additional RSUs (whole
and/or fractional, as appropriate) by dividing the aggregate amount of dividend
equivalents credited to the Non-Employee Director on a day by the Fair Market
Value of a share of PBG Common Stock on such day,

3



--------------------------------------------------------------------------------



 



or if such day is not a trading day on the NYSE, on the immediately preceding
trading day. Additional RSUs credited under this Section 7(e) are in turn
entitled to be credited with dividend equivalents, and a Non-Employee Director’s
aggregate additional RSUs shall be paid out at the same time as the underlying
RSUs to which they relate. Any cumulative fractional RSU remaining at such time
shall be rounded up to a whole RSU prior to its settlement in PBG Common Stock.
     (f) Each RSU award shall be evidenced by a written agreement setting forth
the terms and conditions thereof, which terms and conditions shall not be
inconsistent with those set forth in this Plan.
8. Non-Executive Chair Annual Award
     (a) Under the Plan, a Non–Employee Director serving as Non-Executive Chair
of the Board (the “Chair”) shall receive an additional annual formula grant of
restricted stock units (“Chair RSUs”). Such grant shall be made upon
commencement of services as Chair, unless otherwise determined by the Board; and
annually, thereafter, on the anniversary of formal commencement of services as
Chair, except as otherwise determined by the Board (the “Chair RSU Grant Date”).
When the Chair’s RSUs become payable, they shall be settled in shares of PBG
Common Stock with the Chair receiving one share of PBG Common Stock for each
Chair RSU.
     (b) The number of Chair RSUs to be included in each Chair RSU award shall
be determined by dividing the Chair RSU Grant Amount (as defined below) by the
Fair Market Value of a share of PBG Common Stock on the Chair RSU Grant Date or,
if such day is not a trading day on the NYSE, on the immediately preceding
trading day. The Chair RSU Grant Amount shall mean $100,000. The number of Chair
RSUs so determined shall be rounded up (if necessary) to the nearest number of
whole RSUs.
     (c) Chair RSUs shall vest on the Chair RSU Grant Date. Notwithstanding the
foregoing, payment of the Chair RSUs shall be deferred until such time as the
Chair ceases to serve as a director of PBG for any reason. The Chair RSUs shall
be paid as of the beginning of the calendar quarter following the Chair’s
Permanent Disability, Separation from Service with PBG or death.
     (d) During any period that the payment of Chair RSUs is deferred, the Chair
shall be entitled to be credited with dividend equivalents. Dividend equivalents
shall equal the dividends actually paid with respect to a corresponding amount
of PBG Common Stock during the period payment of the Chair RSUs is deferred, and
shall be credited on the date such dividends are actually paid. Upon crediting,
the Chair’s dividend equivalents shall be immediately converted to additional
RSUs (whole and/or fractional, as appropriate) by dividing the aggregate amount
of dividend equivalents credited to the Chair on a day by the Fair Market Value
of a share of PBG Common Stock on such day, or if such day is not a trading day
on the NYSE, on the immediately preceding trading day. Additional RSUs credited
under this Section 8(d) are in turn entitled to be credited with dividend
equivalents, and the Chair’s aggregate additional RSUs shall be paid out at the
same time as the underlying Chair RSUs to which they relate. Any cumulative
fractional RSU remaining at such time shall be rounded up to a whole RSU prior
to its settlement in PBG Common Stock.
     (e) Each Chair RSU award shall be evidenced by a written agreement setting
forth the terms and conditions thereof, which terms and conditions shall not be
inconsistent with those set forth in this Plan.
9. Shares of Stock Subject to the Plan
     The shares that may be delivered under this Plan shall not exceed an
aggregate of 300,000 shares of PBG Common Stock, adjusted, if appropriate, in
accordance with Section 11 below; provided that any shares authorized but not
delivered under the Prior Plan (as hereinafter defined) shall be available for
delivery under this Plan in addition to the above mentioned 300,000 shares. The
shares granted or delivered under the Plan may be newly issued shares of Common
Stock or treasury shares.
10. Deferral of Initial Awards

4



--------------------------------------------------------------------------------



 



     (a) Non-Employee Directors may make an advance, one-time election to defer
into PBG phantom stock units all of the shares of Restricted Stock otherwise
granted under Section 5. Any such election shall be made at least one day prior
to the grant date of such Restricted Stock. The deferral period shall equal the
Non-Employee Director’s period of service as a director of PBG (i.e., such
deferral period shall end in the event of the Non-Employee Director’s Permanent
Disability, Separation from Service or death), and such deferral shall be paid
as of the beginning of the calendar quarter following such Separation from
Service. Non-Employee Directors who elect to defer receipt of such shares shall
be credited on the grant date with a number of phantom stock units equal to that
number of shares of Restricted Stock which they would have received had they not
elected to defer. During the deferral period, the value of the phantom stock
units will fluctuate based on the market value of PBG Common Stock. At the end
of the deferral period, all payments of deferred awards shall be made in shares
of PBG Common Stock (one share of PBG Common Stock for each PBG phantom stock
unit), unless the Board in its discretion decides to make the distribution in
cash or in a combination of cash and shares of PBG Common Stock. To the extent
that a distribution is made in cash, in whole or in part, the Non-Employee
Directors will receive the aggregate value of the PBG phantom stock units
credited to them which are to be paid in cash. The value of PBG phantom stock
units will be determined by multiplying the number of PBG phantom stock units
which are to be paid in cash by the Fair Market Value of PBG Common Stock on the
last NYSE trading day of the deferral period.
     (b) During the deferral period, the Non-Employee Director whose Restricted
Stock is deferred as phantom stock units shall be entitled to be credited with
dividend equivalents. Dividend equivalents shall equal the dividends actually
paid with respect to a corresponding amount of PBG Common Stock during the
deferral period and shall be credited on the date such dividends are actually
paid. Upon crediting, a Non-Employee Director’s dividend equivalents shall be
immediately converted to additional phantom stock units (whole and/or
fractional, as appropriate) by dividing the aggregate amount of dividend
equivalents credited to the Non-Employee Director on a day by the Fair Market
Value of a share of PBG Common Stock on such day, or if such day is not a
trading day on the NYSE, on the immediately preceding trading day. Additional
phantom stock units credited under this Section 10(b) are in turn entitled to be
credited with dividend equivalents, and a Non-Employee Director’s aggregate
additional phantom stock units shall be paid out at the same time as the
underlying phantom stock units to which they relate. Any fractional phantom
stock unit remaining at such time shall be rounded up to a whole phantom stock
unit prior to its settlement in PBG Common Stock.
11. Dilution and Other Adjustments
     The number and kind of shares of PBG Common Stock issuable under the Plan,
or which may or have been awarded to any Non-Employee Director, shall be
adjusted proportionately by the Board, as may be, and to such extent (if any),
determined to be appropriate and equitable by the Board, to reflect stock
dividends, stock splits, recapitalizations, mergers, consolidations,
combinations or exchanges of shares, any spin off or other distribution of
assets of the Company to its shareholders, any partial or complete liquidation,
or other similar corporate changes. Such adjustment shall be conclusive and
binding for all purposes of the Plan.

5



--------------------------------------------------------------------------------



 



12. Effect of Misconduct
     Notwithstanding anything to the contrary herein, if a Non-Employee Director
commits “Misconduct,” he or she shall forfeit all rights to any unexercised
Options, any RSUs and Restricted Stock, as well as any phantom stock units
credited to him or her under Section 10. For purposes of this Plan, Misconduct
occurs if a majority of the Board determines that a Non-Employee Director has:
(a) engaged in any act which is considered to be contrary to the Company’s best
interests; (b) violated the Company’s Code of Conduct or engaged in any other
activity which constitutes gross misconduct; (c) engaged in unlawful trading in
the securities of PBG or of any other company based on information gained as a
result of his or her service as a director of PBG; or (d) disclosed to an
unauthorized person or misused confidential information or trade secrets of the
Company.
13. Withholding Taxes and Code Section 409A
     (a) Except to the extent other arrangements are made by a Non-Employee
Director that are satisfactory to the Company, the Company shall withhold a
number of shares of PBG Common Stock otherwise deliverable having a Fair Market
Value sufficient to satisfy the minimum withholding taxes (if any) required by
federal, state, local or foreign law in respect of any award.
     (b) At all times, this Plan shall be interpreted and operated (i) in
accordance with the requirements of Section 409A with respect to deferred
compensation that is subject to Code Section 409A, and (ii) to maintain the
exemption from Code Section 409A of stock option awards and undeferred
Restricted Stock (collectively, “Excepted Awards”), and (iii) to preserve the
status of deferrals made prior to the effective date of Code Section 409A
(“Prior Deferrals”) as exempt from Section 409A, i.e., to preserve the
grandfathered status of Prior Deferrals. Thus, for example, a Non-Employee
Director’s ability to defer a Pro-Rated RSU Grant is conditioned on the
Non-Employee Director not having been previously eligible for a PBG deferral
plan of the same type. In addition, if a Non-Employee Director is determined to
be a specified employee (within the meaning of Code Section 409A(a)(2)(B)(i)),
any payment of deferred compensation subject to Section 409A made based on
Separation from Service with PBG shall not be made until the beginning of the
calendar quarter that occurs at least six months after such Separation from
Service with PBG. Similarly, any election that must be made at least one day
prior to a specified date must be effectively made and irrevocable, under the
applicable requirements of Code Section 409A, by the day preceding such
specified date.
14. Resale Restrictions, Assignment and Transfer
     Options (unless the Board of Directors specifically determines otherwise),
RSUs, Chair RSUs, Restricted Stock and PBG phantom stock units may not be sold,
transferred or assigned, except in the event of the Non-Employee Director’s
death, in which case his or her Options, Restricted Stock or PBG phantom stock
units may be transferred by will or by the laws of descent and distribution. All
restrictions on Restricted Stock granted to a Non-Employee Director shall lapse
upon his or her death. Options may be exercised by the decedent’s personal
representative, or by whomever inherits the Options, at any time, through and
including their original expiration date.
     Once awarded, the shares of PBG Common Stock received by Non-Employee
Directors may be freely transferred, assigned, pledged or otherwise subjected to
lien, subject to restrictions imposed by the Securities Act of 1933, as amended,
and subject to the trading restrictions imposed by Section 16 of the Securities
Exchange Act of 1934, as amended. PBG phantom stock units may not be transferred
or assigned except by will or the laws of descent and distribution.
15. Funding
     The Plan shall be unfunded. PBG shall not be required to establish any
special or separate fund or to make any other segregation of assets to assure
the payment of any award under the Plan.

6



--------------------------------------------------------------------------------



 



16. Supersession of Prior Plan
     This Plan superseded The PBG Directors’ Stock Plan of 1999 (the “Prior
Plan”) when shareholders approved this Plan on May 23, 2001. As of that date,
all awards granted under the Prior Plan became subject to the terms of this Plan
and all shares that were authorized but not delivered under the Prior Plan
became available for delivery under this Plan, in addition to those shares
authorized for issuance pursuant to Section 8 of this Plan. No awards were made
under the Prior Plan after May 23, 2001.
17. Duration, Amendments and Terminations
     The Board of Directors may terminate or amend the Plan in whole or in part;
provided, however, that the Plan may not be amended more than once every six
(6) months, other than to comport with changes in the Code or the rules and
regulations thereunder; provided further, however, that no such action shall
have a material adverse effect on any rights or obligations with respect to any
awards theretofore granted under the Plan, unless consented to by the recipients
of such awards (unless the amendment is required to comply with Code
Section 409A in which case, the amendment shall be effective without consent of
the recipient unless the recipient expressly denies consent to such amendment in
writing); and provided further, however, that with any amendment and the
termination of the Plan shall neither violate Code Section 409A nor adversely
affect the exemption of Excepted Awards or the grandfather of the Prior
Deferrals. The Plan shall continue until terminated.

7